In Mandamus.
This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that, consistent with the opinion to follow, the writ of mandamus be, and hereby is, granted, and respondents are to place the proposed charter amendment on the May 5, 1998 election ballot.
IT IS FURTHER ORDERED by the court that relators’ request for attorney fees be, and hereby is, granted, and relators are to file a bill and documentation in support of their request for attorney fees, in accordance with the guidelines set forth in DR 2-106, within thirty days of the date of this entry.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.